—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered May 18, 1993, convicting him of criminal possession of stolen property in the third degree and unauthorized use of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no basis in the record to disturb the trial court’s determination that the explanations proffered by the prosecutor for her peremptory challenges of five black women were race neutral (see, People v Allen, 86 NY2d 101; People v Bennett, 206 AD2d 382; People v Dixon, 202 AD2d 12; People v McArthur, 178 AD2d 612; People v Hopkinson, 173 AD2d 731). The defendant’s current challenge to the reasons as pretextual is not preserved for this Court’s review because the defendant failed to advance this argument before the trial court (see, People v Holman, 216 AD2d 488; People v Cruz, 200 AD2d 581).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Finally, we perceive of no basis to refuse to honor the *470defendant’s knowing, intelligent, and voluntary waiver of his right to appeal certain trial rulings, made after the jury verdict, which the trial court acknowledged might be reversible, in exchange for a lesser sentence (see, People v Avery, 85 NY2d 503; People v Seaberg, 74 NY2d 1).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Miller and Copertino, JJ., concur.